Case: 1:20-cv-00312-MWM Doc #: 31-1 Filed: 10/15/20 Page: 1 of 23 PAGEID #: 877




        EXHIBIT A
Case: 1:20-cv-00312-MWM Doc #: 31-1 Filed: 10/15/20 Page: 2 of 23 PAGEID #: 878




        Chicago                  Cleveland             New York              St. Louis
Ten North Dearborn Street   Western Reserve Law   444 Madison Avenue   9200 Litzsinger Road
       Sixth Floor                Building            Fourth Floor      St. Louis, Missouri
  Chicago, Illinois 60602   7556 Mentor Avenue    New York, New York          63144
      312.214.7900          Mentor, Ohio 44060           10022            440.953.8888
                               440.953.8888          646.933.1000
   Case: 1:20-cv-00312-MWM Doc #: 31-1 Filed: 10/15/20 Page: 3 of 23 PAGEID #: 879



                    DiCello Levitt Gutzler LLC’s Experience and Representative Cases

             Representing institutional investors, individuals, businesses, and public clients, the firm’s attorneys have
successfully prosecuted and settled numerous complex cases and class actions, resulting in billions of dollars in
recoveries for their clients and other class members. Partners Mark DiCello, Adam Levitt, and Greg Gutzler lead a top‐
notch team of recognized leaders who share a collective depth of experience and steadfast commitment to justice.
Their tireless advocacy on behalf of their clients is well‐known, recently leading Mike Bowers, Georgia’s former Attorney
General, to characterize a settlement obtained by Adam Levitt and Amy Keller on behalf of small business owners
against a major credit card processor as a “work of art,” and “one of the best pieces of legal work I have ever observed.”
Champs Sports Bar & Grill v. Mercury Payment Systems, LLC, No. 16‐cv‐00012 (N.D. Ga.).
             Based in Chicago, Cleveland, New York, and St. Louis, with a nationwide practice, the firm’s attorneys have
successfully led—and are presently leading—many large class and multidistrict actions, including against industry titans
such as Apple, Intel, General Motors, and Equifax, and representing businesses and investors in arbitrations and
litigation in multiple courts.

  REPRESENTATIVE MULTIDISTRICT AND CLASS ACTION CASES

  Arnold Black v. Detective Randy Hicks, et al., No.   $50 million jury verdict affirmed for       Trial and Appellate
  108958 (Ct. App. Ohio)                               victim of civil rights abuses.              Counsel

  Attorney General Dana Nessel, on behalf of the       Action on behalf of the State of            Special Assistant
  people of the State of Michigan v. 3M Company,       Michigan for damages caused by per‐         Attorneys General
  et al., No. 20‐003366‐NZ (Cir. Ct. Kent County)      and polyfluoroalkyl chemicals.

  Attorney General Dana Nessel, on behalf of the       Action on behalf of the State of            Special Assistant
  people of the State of Michigan v. E.I. du Pont de   Michigan for environmental damages          Attorneys General
  Nemours and Company, et al., No. 20‐cv‐00787         caused by aqueous film‐forming foam
  (W.D. Mich.)                                         chemicals.

  In re Fairlife Milk Products Marketing and Sales     Nationwide multidistrict class action       Co‐Lead Counsel
  Practices Litigation, No. 19‐cv‐3924 (N.D. Ill.)     involving sales practices of milk
                                                       products.

  In re American Medical Collection Agency, Inc.,      Data breach affecting millions of           Co‐Lead Counsel
  Customer Data Security Breach Litig., No. 19‐        patients whose personal information in
  md‐2904 (D.N.J.)                                     laboratory records was exposed by a
                                                       collections company.

  In Re: Marriott International, Inc., Customer        Data breach affecting nearly 400 million    Co‐Lead Counsel
  Data Security Breach Litigation, No. 19‐md‐          people.
  02879 (D. Md.)

  T.S. Kao, Inc., et al. v. North American Bancard,    Nationwide settlement for $15 million       Co‐Lead Counsel
  LLC, et al., No. 16‐cv‐4219 (N.D. Ga.)               pending approval for merchants who
                                                       were overcharged for credit card
                                                       processing services.

  In re Intel Corp. CPU Marketing, Sales Practices     Nationwide class action related to          Plaintiffs’ Steering
  and Products Liability Litigation, No. 18‐md‐        security flaws in Intel‐manufactured        Committee
  02828 (D. Or.)                                       CPUs.




  www.dicellolevitt.com                                                                                                   2
 Case: 1:20-cv-00312-MWM Doc #: 31-1 Filed: 10/15/20 Page: 4 of 23 PAGEID #: 880




In re Apple Inc. Device Performance Litigation,      International class action concerning          Plaintiffs’ Executive
No. 18‐md‐02827 (N.D. Cal.)                          device performance throttling.                 Committee

In re Polaris Marketing, Sales Practices, and        Nationwide class action against off‐road       Co‐Lead Counsel
Products Liability Litigation, No. 18‐cv‐0939 (D.    vehicle manufacturer related to design
Minn.)                                               defects impacting driver safety.

In re Equifax, Inc. Customer Data Security           Data breach affecting nearly 150 million       Co‐Lead Counsel
Breach Litigation, No. 17‐MD‐02800 (N.D. Ga.)        people.

State of New Mexico, ex rel. Hector H. Balderas      Consumer protection lawsuit brought by Counsel by Special
v. Takata Corporation, No. D‐101‐CV‐2017‐            state attorney general involving       Commission
00176 (Santa Fe 1st Jud. Dist., N.M.)                defective and dangerous airbags.

Champs Sports Bar & Grill v. Mercury Payment         Card processing fee class action               Co‐Lead Counsel
Systems, LLC, No. 16‐cv‐00012 (N.D. Ga.)             resulting in nationwide settlement of
                                                     $52 million for small businesses.

Sloan v. General Motors LLC, No. 16‐cv‐07244         Excessive oil consumption defect class         Co‐Lead Counsel
(N.D. Cal.)                                          action.

State of New Mexico, ex rel. Hector H. Balderas      Consumer protection lawsuit related to         Counsel by Special
v. Volkswagen Group of America, No. D‐101‐CV‐        corporation’s use of defeat device to          Commission
2016‐00131 (Santa Fe 1st Jud. Dist., N.M.)           circumvent state consumer and
                                                     environmental laws.

In re Volkswagen “Clean Diesel” Marketing,           Vehicle emissions/defeat device class          Plaintiffs’ Steering
Sales Practices and Products Liability Litigation,   action litigation resulting in over $16        Committee
No. 15‐md‐2672 (N.D. Cal.)                           billion in total settlements for
                                                     consumers.

In re General Motors LLC Ignition Switch             Ignition switch defect class action.           Executive Committee
Litigation, No. 14‐md‐2543 (S.D.N.Y.)

In re Navistar MaxxForce Litigation, No. 14‐cv‐      Nationwide truck emissions control             Co‐Lead Counsel
10318 (N.D. Ill.)                                    system defect class action.

NCUA v. RBS Securities, Inc., No. 13‐cv‐6726         Securities litigation related to residential   Represented
(S.D.N.Y.)                                           mortgage‐backed securities; accepted           Government Agency
                                                     offer of judgment for $129.6 million,
                                                     plus fees

In re Adobe Systems, Inc. Privacy Litigation,        Data breach affecting 38 million               Executive Committee
No. 13‐cv‐05226 (N.D. Cal.)                          customer accounts.

CMFG Life Ins. Co. v. RBS Sec. Inc., No. 12‐cv‐037   Securities litigation related to residential   Counsel for Large
(W.D. Wis.)                                          mortgage‐backed securities; recovery           Wisconsin
                                                     amounts confidential.                          Corporation

Roberts v. Electrolux Home Products, Inc., No.       Defective dryer class action resulting in      Co‐Lead Counsel
12‐cv‐1644 (C.D. Cal.)                               $35.5 million nationwide settlement.



www.dicellolevitt.com                                                                                                       3
 Case: 1:20-cv-00312-MWM Doc #: 31-1 Filed: 10/15/20 Page: 5 of 23 PAGEID #: 881




In re Imprelis Herbicide Marketing, Sales            Tree and shrub damage from defective           Co‐Lead Counsel
Practices and Products Liability Litigation, MDL     herbicide class action resulting in $550
No. 2284 (E.D. Pa.)                                  million settlement.

In re Sony Gaming Networks and Customer Data         Data breach case affecting 77 million          Co‐Lead Counsel
Security Breach Litigation, No. 11‐md‐02258          accounts.
(S.D. Cal.)

In re Michaels Stores Pin Pad Litigation, No. 11‐    Data breach lawsuit concerning                 Co‐Lead Counsel
cv‐3350 (N.D. Ill.)                                  compromised payment information.

In re StarLink Corn Products Liability Litigation,   Biotechnology class action concerning          Co‐Lead Counsel
No. 01‐md‐1403 (N.D. Ill.)                           contamination of U.S. corn supply with
                                                     unapproved genetically modified trait
                                                     resulting in $110 million settlement.

In re Genetically Modified Rice Litigation, No.      Biotechnology mass tort concerning             Co‐Lead Counsel
06‐md‐1811 (E.D. Mo.)                                contamination of U.S. rice supply
                                                     resulting in aggregate settlements
                                                     exceeding $1.1 billion.

In re Porsche Cars Plastic Coolant Tubes             Nationwide class action involving              Co‐Lead Counsel
Litigation, No. 11‐md‐2233 (S.D. Ohio)               defective engine coolant tubes resulting
                                                     in $45 million settlement.

In re: Reebok Easytone Litigation, No. 10‐CV‐        False advertising class action resulting in    Class Counsel
11977 (D. Mass.)                                     $25 million, non‐reversionary
                                                     settlement fund.

In re Pharmatrak, Inc. Privacy Litigation,           Internet privacy lawsuit related to            Co‐Lead Counsel
No. 00‐cv‐11672 (D. Mass.)                           collection of personal information
                                                     without consent.

NCUA v. Barclays Capital, Inc., No. 13‐cv‐6727       Securities litigation related to residential   Represented
(S.D.N.Y.) & No. 12‐cv‐1631 (D. Kan.)                mortgage‐backed securities; settled for        Government Agency
                                                     $325 million combined.

NCUA v. Wachovia Capital Markets LLC,                Securities litigation related to residential   Represented
No. 13‐cv‐6719 (S.D.N.Y.) & No. 11‐2649 (D.          mortgage‐backed securities; settled for        Government Agency
Kan.)                                                $53 million combined.

NCUA v. Morgan Stanley & Co., Inc., No. 13‐cv‐       Securities litigation related to residential   Represented
6705 (S.D.N.Y.) & No. 13‐cv‐2418 (D. Kan.)           mortgage‐backed securities; settled for        Government Agency
                                                     $225 million combined.

NCUA v. RBS Securities, Inc., et al., No. 11‐cv‐     Securities litigation related to residential   Represented
2340 (D. Kan.) & No. 11‐cv‐5887 (C.D. Cal.)          mortgage‐backed securities; settled for        Government Agency
                                                     $1.1 billion.




www.dicellolevitt.com                                                                                                   4
 Case: 1:20-cv-00312-MWM Doc #: 31-1 Filed: 10/15/20 Page: 6 of 23 PAGEID #: 882




Monsanto Co. v. Syngenta Seeds, Inc., No. 07‐cv‐   Breach of licensing agreement related        Represented Large
543 (E.D. Mo)                                      to access to Monsanto’s newest               Biotechnology
                                                   patented soybean technology; resulted        Corporation
                                                   in favorable settlement agreement.

Gulf Power v. Peabody, No. 06‐cv‐270 (N.D. Fla.)   Defending breach of coal supply              Represented Large
                                                   agreement; tried to successful verdict.      Energy Company



Monsanto Co. v. Delta & Pine Land Company          Confidential arbitration re licensing fees   Represented Large
                                                   and obligations related Monsanto’s           Biotechnology
                                                   patented cotton technology.                  Corporation

Monsanto Co. v. Syngenta Seeds, Inc., No.          Licensing dispute related to Monsanto’s      Represented Large
2107CC‐01361 (Missouri State Court, St. Louis      patented soybean technology; tried to        Biotechnology
County)                                            successful verdict; received all remedies    Corporation
                                                   sought, including declaratory judgment
                                                   and injunctive relief.

Monsanto Co. v. Garst Seed Co., No. 2104CC‐        Breach of contract case. Won summary         Represented Large
04999 (Missouri State Court – St. Louis County)    judgment.                                    Biotechnology
                                                                                                Corporation

In re DoubleClick, Inc. Privacy Litigation,        Internet privacy class action.               Co‐Lead Counsel
No. 00‐cv‐0641 (S.D.N.Y.)

Supnick v. Amazon.com, Inc.,                       Internet privacy lawsuit related to          Co‐Lead Counsel
No. C00‐0221P (W.D. Wash.)                         installation of tracking software.

Monsanto Co. v. E.I. du Pont De Nemours & Co.      Patent infringement lawsuit; tried to        Represented Large
Inc., No. 00‐cv‐00952 (E.D. Mo.)                   successful $1 billion verdict, the fourth‐   Biotechnology
                                                   largest patent‐infringement jury verdict     Corporation
                                                   in U.S. history




www.dicellolevitt.com                                                                                               5
 Case: 1:20-cv-00312-MWM Doc #: 31-1 Filed: 10/15/20 Page: 7 of 23 PAGEID #: 883



                    DiCello Levitt Gutzler LLC’s Experienced Roster of Attorneys

         Acknowledged as Super Lawyers and Leading Lawyers by Law Dragon, and AV‐Rated by Martindale‐
Hubbell, the attorneys of DiCello Levitt are recognized as best in their field by prominent legal publications. In
addition, the firm’s attorneys have been included in the Law Bulletin’s 40 Under 40 award, National Trial Lawyers 40
Under 40 list, and the Best Lawyers in America publication.

           Beyond recognition from legal publications, the firm’s attorneys have contributed to the legal community
through scholarship and speaking engagements, including as a panelist for the Women’s Bar Association of Illinois,
testifying before the Illinois Supreme Court Rules Committee on class action practice, and chairing an annual class
action litigation conference in Chicago.

        Biographies for the firm’s attorneys proposed to lead this litigation appear below.




www.dicellolevitt.com                                                                                             6
 Case: 1:20-cv-00312-MWM Doc #: 31-1 Filed: 10/15/20 Page: 8 of 23 PAGEID #: 884



                                     Adam operates one of the nation’s leading commercial litigation
                                     practices, having achieved billions in recoveries for his clients.

                                     A founding partner of DiCello Levitt, Adam Levitt is one of the nation’s leading
                                     advocates for plaintiffs in commercial litigation, class actions, mass torts, and
                                     public client cases. He has extensive experience leading multidistrict and other
                                     nationwide complex litigation lawsuits, with a substantial focus on deceptive
                                     trade practices, insurance, financial fraud, sophisticated technology issues, and
 Adam J. Levitt                      new approaches to compound legal issues.
 Partner
                                     A leader in the field of developing novel approaches to damages methodologies,
                                     Mr. Levitt has recovered billions of dollars for clients and class members. As co‐
 EMAIL:
                                     lead counsel in three of the largest biotechnology class actions in history, he
 alevitt@dicellolevitt.com
                                     recovered more than $1.7 billion for class members: In re Genetically Modified
 EDUCATION                           Rice Litig. (E.D. Mo.) (securing settlements exceeding $1.1 billion); In re Imprelis
 Northwestern University Pritzker    Herbicide, Sales Practice and Products Liability Litig. (E.D. Pa.) ($550 million
 School of Law, J.D.                 settlement); and In re StarLink Corn Products Liability Litig. (N.D. Ill.) ($110 million
                                     settlement). In those cases, Mr. Levitt devised the market loss damages model
 Columbia College, Columbia          used in every similar case since StarLink. His legal writing related to these novel
 University, A.B., magna cum laude   theories and damages modeling earned Mr. Levitt the Burton Award for Finest
                                     Law Firm Writer (2017) and the American Agricultural Law Association’s
                                     Professional Scholarship Award (2017).

                                     Recognized as a “pioneer” in litigation involving complex technology issues by
                                     Judge James Ware, former Chief Judge of the United States District Court for the
                                     Northern District of California, Mr. Levitt has served in leadership roles in a variety
                                     of multidistrict class action cases related to sophisticated frauds committed
                                     through the use of technology. For example, Mr. Levitt was recently appointed
                                     to the Plaintiffs’ Steering Committee in the nationwide class action against Intel
                                     Corp. related to security vulnerabilities in the company’s ubiquitous CPUs. In re:
                                     Intel Corp. CPU Marketing, Sales Practices and Products Liability Litigation (D. Or.).

                                     Mr. Levitt’s victories extend to other areas of practice, including in automotive
                                     cases, where he served as a member of the Plaintiffs’ Steering Committee in In re
                                     Volkswagen “Clean Diesel” Marketing, Sales Practices and Products Liability Litig.
                                     (N.D. Cal.), a case resulting in over $16 billion in total settlements for consumers.
                                     Mr. Levitt has also served in leadership positions in a number of other cases,
                                     including In re Polaris Mktg., Sales Practices, and Prods. Liab. Litig. (D. Minn.) (Co‐
                                     Lead Counsel); In re Navistar Maxxforce Engines, Sales Practices and Products
                                     Liability Litig. (N.D. Ill.) (Co‐Lead Counsel); and In re General Motors LLC Ignition
                                     Switch Litig. (S.D.N.Y.) (Executive Committee).

                                     Nationally recognized as an authority on class action litigation, Mr. Levitt is the
                                     President of Class Action Trial Lawyers, an elected member of the American Law
                                     Institute and the Economic Club of Chicago and serves on advisory boards for the
                                     Duke Law Center for Judicial Studies, the American Constitution Society, and the
                                     Institute for Consumer Antitrust Studies. He has testified before the Illinois
                                     Supreme Court Rules Committee on class action practice and chairs an annual
                                     class action litigation conference in Chicago. Mr. Levitt has an “AV” rating from
                                     Martindale‐Hubbell and has been named an Illinois Super Lawyer every year since
                                     2012.




www.dicellolevitt.com                                                                                                      7
 Case: 1:20-cv-00312-MWM Doc #: 31-1 Filed: 10/15/20 Page: 9 of 23 PAGEID #: 885



 Adam J. Levitt,        PRACTICE AREAS
 continued              •   Antitrust Litigation
                        •   Appellate Litigation
                        •   Commercial Litigation
                        •   Class Action Litigation
                        •   Insurance Litigation
                        •   Product Liability Litigation
                        •   Public Client Litigation
                        •   Securities Litigation


                        HONORS
                        •   Burton Award, Finest Law Firm Writer
                        •   “AV” rating, Martindale‐Hubbell
                        •   Super Lawyer: Class Actions & Mass Torts, Illinois (2012‐present)
                        •   500 Leading Lawyers in the U.S., Lawdragon
                        •   Litigator of the Week, American Lawyer


                        SELECTED WRITINGS AND PRESENTATIONS
                        Law review articles
                        •   The Gift That Keeps on Giving: Price Overhang Damages in Commodity Crop
                            Cases, 51 VAL. U. L. REV. 375 (2017) (co‐authored with Russell L. Lamb)
                        •   Agricultural “Market Touching”: Modernizing Trespass to Chattels in Crop
                            Contamination Cases, 38 U. HAW. L. REV. 409 (2016) (co‐authored with
                            Nicole Negowetti)
                        •   CAFA and Federalized Ambiguity: The Case for Discretion in the
                            Unpredictable Class Action, 120 YALE L.J. ONLINE 231 (2011)
                        Other recent writings
                        •   March of the Machines – Robotic Vehicles and the Changing Landscape of
                            Motor Vehicle Liability, TRIAL, Vol. 53, No. 2 (2017)
                        •   The Volkswagen Emissions Scandal: What’s Next?, TRIAL, Vol. 52, No. 2
                            (2016)
                        Recent notable presentations
                        •   The Current Role of Class Actions in Complex Litigation, Contemporary
                            Issues in Complex Litigation, Northwestern Pritzker School of Law (2018)
                        •   Analysis and Application of the Ninth Circuit’s Briseño v. ConAgra Opinion,
                            Rapid Response: Analysis of the Ninth Circuit Rejection of Ascertainability
                            Webinar (2017)
                        •   Criteria for Approving Class Action Settlements, The Duke Law Center for
                            Judicial Studies – Class Action Settlement Conference (2016)
                        •   Proving Class‐Wide Damages After Comcast in Consumer Products Class
                            Actions, AAJ Summer Conference (2016)


                        BAR ADMISSIONS
                        Illinois and New York




www.dicellolevitt.com                                                                                     8
Case: 1:20-cv-00312-MWM Doc #: 31-1 Filed: 10/15/20 Page: 10 of 23 PAGEID #: 886




                                           One of the nation’s leading plaintiffs’ attorneys, Mark
                                           regularly acts as lead and co‐lead counsel in major personal
                                           injury and mass tort actions, with substantial recoveries for
                                           victims of injustice.

                                           Mark DiCello has established a national practice representing victims ranging
                                           from individuals suffering catastrophic personal injuries to classes of plaintiffs
                                           affected by harmful medical devices, pharmaceutical products, chemicals,
                                           and automobiles. In recent years, he has been appointed co‐lead counsel in
                                           massive multidistrict litigation involving defective pelvic mesh devices and
                                           was appointed to a plaintiffs’ committee in a products liability litigation over
 Mark A. DiCello
                                           metal hip implants, which ultimately led to over $12 billion in settlements.
 Partner
                                           Always seeking to improve his craft, he has completed the curriculum of the
                                           Trial Lawyers College.
 EMAIL:
 madicello@dicellolevitt.com
                                           Mr. DiCello holds leadership positions in the Association of Plaintiffs’
                                           Interstate Trucking Lawyers of America, as well as The National Trial Lawyers.
 EDUCATION                                 Mark is frequently asked to speak to gatherings of trial lawyers, and has
 Cleveland‐Marshall College of Law, J.D.   addressed national organizations on topics ranging from defective medical
                                           devices, medical malpractice, environmental catastrophes, and advanced
 University of Dayton, B.A.                trial skills.

                                           PRACTICE AREAS
                                           • Class Action
                                           • Commercial Litigation
                                           • Insurance Litigation
                                           • Mass Tort
                                           • Medical Malpractice
                                           • Personal Injury
                                           • Products Liability
                                           • Public Client
                                           • Wrongful Death

                                           SELECTED WRITINGS AND PRESENTATIONS
                                           • “Making the ‘Sudden and Unexpected’ Medical Emergency Predictable
                                               and Foreseeable,” 360 Advocacy, Trucking Conference: A New Look at
                                               How to Win Trucking Cases, Co‐Chair (2017).
                                           • “Views from Leadership: How to Utilize Lead Counsel in a Mass Tort
                                               Case,” Ohio Association for Justice Summer Conference (2016).
                                           • “Make No Small Plans: Damage Modeling in the Mega Case,” 360
                                               Advocacy, Damages Conference: Go Big or Go Home, Co‐Chair (2014).


                                           SELECTED MEMBERSHIPS
                                           • The Summit Council
                                           • American Association for Justice, Leaders Forum
                                           • National Trial Lawyers, Executive Committee, Class Action Trial Lawyers
                                               Division


                                           BAR ADMISSIONS
                                           Illinois, New York, Ohio, and Pennsylvania



www.dicellolevitt.com                                                                                                      9
Case: 1:20-cv-00312-MWM Doc #: 31-1 Filed: 10/15/20 Page: 11 of 23 PAGEID #: 887



                                           Kenneth has led multiple million‐dollar trials involving
                                           medical malpractice, products liability, and transportation
                                           claims.

                                           Ken Abbarno’s practice includes a wide range of civil litigation including, but
                                           not limited to, catastrophic injury cases (wrongful death, medical
                                           malpractice, birth/brain injury and nursing home negligence), transportation
                                           industry litigation, toxic torts, products liability, professional liability,
                                           employer intentional tort, and other complex litigation. Ken has tried well
 Kenneth P. Abbarno                        over 50 civil lawsuits, handling cases in Ohio, Illinois, Pennsylvania, West
 Partner                                   Virginia, Virginia, Kentucky, Indiana and New York. With over 25 years of
                                           experience in handling catastrophic injury claims, Ken has been involved in
 EMAIL:                                    multiple million dollar damage trials, over a hundred cases with exposure in
 kabbarno@dicellolevitt.com                excess of $1 million.

 EDUCATION                                 Ken has been selected as an Ohio Super Lawyer from 2010 to 2019, named
 Cleveland‐Marshall College of Law, J.D.   Inside Business Leading Lawyer, Transportation Lawyer of Year in Cleveland
                                           and The Best Lawyers in America. Ken has a Superb Avvo rating of 10 out of
 Canisius College, B.A.                    10.


                                           PRACTICE AREAS
                                           • Class Action
                                           • Commercial Litigation
                                           • Healthcare
                                           • Insurance Coverage
                                           • Medical Devices
                                           • Pharmaceutical


                                           BAR ADMISSIONS
                                           District of Columbia, Illinois, and Ohio




www.dicellolevitt.com                                                                                                 10
Case: 1:20-cv-00312-MWM Doc #: 31-1 Filed: 10/15/20 Page: 12 of 23 PAGEID #: 888



                                   Amy has built a national reputation as a zealous consumer
                                   advocate, directing litigation in nationwide class action cases.

                                   Amy Keller has experience successfully litigating a variety of complex litigation
                                   cases in leadership positions across the United States. As the Firm’s Technology
                                   Practice Chair, Ms. Keller is the youngest woman ever appointed to serve as co‐
                                   lead class counsel in a nationwide class action. In the multidistrict litigation
                                   pending against Equifax related to its 2017 data breach, Ms. Keller represents
                                   nearly 150 million class members and helped to secure a $1.5‐billion settlement.
 Amy E. Keller                     In re Equifax, Inc. Customer Data Security Breach Litig., No. 17‐md‐02800 (N.D.
 Partner                           Ga.). In another case, against Marriott, Ms. Keller represents nearly 300 million
                                   consumers. In re Marriott International, Inc. Customer Data Security Breach
 EMAIL:
                                   Litig., No. 19‐md‐02879 (D. Md.). And in another, Ms. Keller is co‐lead counsel
 akeller@dicellolevitt.com
                                   for patients whose private medical information was potentially exposed in a
                                   nationwide data breach. In re American Medical Collection Agency, Inc.,
 EDUCATION
                                   Customer Data Security Breach Litig., No. 19‐md‐2904 (D.N.J.). Ms. Keller’s
 The John Marshall Law School,     numerous other leadership positions have also required sophistication in not
 Chicago, Illinois, J.D.           only understanding complex legal theories, but also presenting multifaceted
                                   strategies to ensure a favorable result. See, e.g., Catalano v. BMW of North
 Administrative Editor, The John   America, LLC, et al., No. 15‐cv‐04889 (S.D.N.Y.) (nationwide settlement
 Marshall Law Review               providing replacement of certain electrical parts in automobiles); Roberts, et al.
                                   v. Electrolux Home Prods., Inc., No. 12‐cv‐01644 (C.D. Cal.) ($35 million relief).
 University of Michigan,
 Ann Arbor, Michigan, B.A.         Ms. Keller’s experience also extends to the development of briefing and strategy
                                   at the district and appellate court level concerning ascertainability of class
                                   members in consumer class actions, personal jurisdiction challenges in multi‐
                                   state cases, complex damages models, and the enforceability of arbitration
                                   clauses in consumer contracts. See, e.g., Conagra Brands, Inc. v. Briseño, et al.,
                                   138 S. Ct. 313 (2017); Bell v. PNC Bank, Nat. Ass’n, 800 F.3d 360 (7th Cir. 2015);
                                   and Sloan v. General Motors LLC, 27 F. Supp. 3d 840 (N.D. Cal. 2018), among
                                   others. A staunch advocate for animal rights and environmental protection, Ms.
                                   Keller also serves as co‐lead counsel in the pending livestock welfare case, In re
                                   Fairlife Milk Products Litig., No. 19‐cv‐3924 (N.D. Ill.), and as an appointed
                                   Special Assistant Attorney General for the State of Michigan related to litigation
                                   against chemical manufacturers and distributors for pollution across the state.
                                   Attorney General Dana Nessel, on behalf of the people of the State of Michigan
                                   v. 3M Company, et al., No. 20‐003366‐NZ (Cir. Ct. Kent County).

                                   Ms. Keller is an elected member of the American Law Institute, and a two‐time
                                   chair of the Chicago Bar Association Class Action Committee, where she gave a
                                   number of presentations on topics impacting large‐scale consumer class
                                   actions, including presentations on emerging legal issues in privacy cases. Ms.
                                   Keller is recognized by Illinois Super Lawyers as a “Rising Star,” and is a board
                                   member and Executive Committee member of Public Justice, a not‐for‐profit
                                   legal advocacy organization. She is a member of the Sedona Conference’s
                                   Working Group 11, which focuses on litigation issues surrounding technology,
                                   privacy, artificial intelligence, and data security. In 2018, Ms. Keller was named
                                   a National Law Journal Plaintiff Trailblazer, and one of the “Top 40 Under 40”
                                   trial lawyers in Illinois by National Trial Lawyers. She is also on the production
                                   team, and is a writer and dancer for the Chicago Bar Association’s annual Bar
                                   Show, now in its 97th year, and is the President of the Chicago Art Deco Society,
                                   where she has been recognized for her leadership in landmark preservation
                                   efforts.


www.dicellolevitt.com                                                                                            11
Case: 1:20-cv-00312-MWM Doc #: 31-1 Filed: 10/15/20 Page: 13 of 23 PAGEID #: 889




 Amy E. Keller,          PRACTICE AREAS
 continued               •   Antitrust Litigation
                         •   Appellate Litigation
                         •   Class Action Litigation
                         •   Commercial Litigation
                         •   Data Security Litigation
                         •   Employment Litigation
                         •   Financial Litigation
                         •   Human Trafficking Litigation
                         •   Insurance Litigation
                         •   Privacy Litigation
                         •   Product Liability Litigation


                         HONORS
                         •   As practice chair, Privacy/Data Breach Firm of the Year, ALM and National
                             Law Journal (2020)
                         •   Honoree, Elite Women of the Plaintiffs’ Bar, ALM and National Law
                             Journal (2020)
                         •   Women Worth Watching, Profiles in Diversity Journal (2019)
                         •   Super Lawyer: Rising Star, Illinois (2016‐present)
                         •   National Trial Lawyers, Top 40 Under 40 (2018)
                         •   Plaintiff Trailblazer, National Law Journal (2018)


                         ACTIVITIES
                         •   American Law Institute
                         •   Public Justice Foundation
                         •   Sedona Conference Working Group 11
                         •   Law 360 Editorial Advisory Board


                         BAR ADMISSIONS
                         Illinois and Michigan




www.dicellolevitt.com                                                                              12
Case: 1:20-cv-00312-MWM Doc #: 31-1 Filed: 10/15/20 Page: 14 of 23 PAGEID #: 890




                                        Mark represents plaintiffs in all aspects of direct and class
                                        actions in commercial, antitrust, securities and consumer
                                        cases.

                                        Mr. Hamill concentrates on commercial, antitrust, securities, and
                                        consumer cases, often taking a lead role with expert witnesses in finance,
                                        accounting, and economics topics. He also serves as eDiscovery counsel in
                                        many of his cases, leveraging his depth of experience in this area as an
                                        attorney, and as an eDiscovery project manager serving Fortune 500 and
 Mark Hamill
                                        major accounting firm clients in large‐scale, high intensity projects.
 Senior Counsel
                                        Prior to joining the firm, Mr. Hamill represented Direct Action Purchaser
 EMAIL:                                 plaintiffs in antitrust cases, advancing their interests and coordinating with
 mhamill@dicellolevitt.com
                                        counsel in parallel actions. He also represented shareholders in securities
                                        class actions at a securities boutique firm in New York, including a Chinese
 EDUCATION                              reverse merger case where his deposition and class certification work were
 Northwestern University Law            instrumental to achieving a favorable settlement for the class.
 School, J.D., cum laude
                                        Before taking on eDiscovery projects and plaintiff representations, Mr.
 Washington & Jefferson College, B.A.
                                        Hamill practiced law with some of Chicago’s most prominent firms, where
                                        he served on trial and arbitration hearing teams in antitrust and accounting
                                        cases. Mr. Hamill also represented clients in litigations and investigations
                                        involving commercial, securities, FCPA, and white‐collar matters, including
                                        an insurance dispute arising from the Enron fraud and an internal
                                        investigation stemming from the Parmalat fraud. Prior to attending law
                                        school, Mr. Hamill worked as a CPA and consultant with KPMG and
                                        Deloitte, and as a senior internal auditor at Whirlpool Corporation.

                                        Mr. Hamill’s volunteer work includes tax preparation for low‐income
                                        individuals.

                                        PRACTICE AREAS
                                        • Antitrust Litigation
                                        • Appellate Litigation
                                        • Class Action Litigation
                                        • Commercial Litigation
                                        • Insurance Litigation
                                        • Securities Litigation


                                        BAR ADMISSIONS
                                        Illinois and New York




www.dicellolevitt.com                                                                                             13
Case: 1:20-cv-00312-MWM Doc #: 31-1 Filed: 10/15/20 Page: 15 of 23 PAGEID #: 891



                                       Laura has over a decade of experience as a labor and
                                       employment attorney in matters ranging from workplace
                                       discrimination matters to counseling on compliance and best
                                       practices.

                                       Laura leads the firm’s labor and employment law group. She focuses her
                                       practice on wage and hour class and collective actions across the country
                                       arising under the Fair Labor Standards Act and state laws. Laura has more
                                       than a decade’s worth of experience as a labor and employment lawyer,
 Laura Reasons                         having litigated the spectrum of employment law claims, including in class,
 Senior Counsel                        collective, and systemic litigation, and previously counseled clients on wage
                                       and hour compliance, discrimination claims, and day‐to‐day employment
 EMAIL:                                issues.
 lreasons@dicellolevitt.com
                                       Laura’s passion for representing individuals has translated into a strong history
 EDUCATION                             of pro bono work, including the representation of an incarcerated individual,
 Chicago‐Kent College of Law, J.D.     asylum seekers, and Deferred Action for Childhood Arrivals applicants. Laura
 Order of the Coif                     was a Public Interest Law Initiative Fellow at the Domestic Violence Legal
                                       Clinic, located in the Cook County, Illinois domestic violence courthouse, and
 Washington University in St. Louis,   has continued working with that organization to represent individual clients
 B.A.                                  for order of protection cases.

                                       Prior to joining DiCello Levitt Gutzler, Laura was part of the labor and
                                       employment department of an international, management‐side law firm,
                                       where she defended some of the largest companies in the country in
                                       employment law cases. She brings that experience, combined with her
                                       passion for service and representing individuals, to the firm. She was a judicial
                                       extern to the Honorable George W. Lindberg of the United States District
                                       Court for the Northern District of Illinois.

                                       PRACTICE AREAS
                                       • Class Action Litigation
                                       • Commercial Litigation
                                       • Insurance Litigation
                                       • Labor and Employment Litigation
                                       • Wage and Hour Litigation


                                       BAR ADMISSIONS
                                       Illinois




www.dicellolevitt.com                                                                                                  14
Case: 1:20-cv-00312-MWM Doc #: 31-1 Filed: 10/15/20 Page: 16 of 23 PAGEID #: 892



                                          Daniel litigates consumer class actions, public client cases, and
                                          other complex commercial lawsuits.

                                          Mr. Ferri represents clients in a wide array of matters, litigating contract, patent,
                                          trade secret, copyright and antitrust disputes in federal and state courts
                                          throughout the country. He currently serves as appointed counsel for the State
                                          of New Mexico in a variety of matters, enforcing the State’s unfair practices act,
                                          and also represents individuals in multi‐state class actions involving consumer
                                          fraud, breach of warranty, and violations of ERISA and RICO.
 Daniel R. Ferri
 Associate                                An experienced litigator in technology issues, Mr. Ferri has represented
                                          plaintiffs asserting class claims against Volkswagen arising from the carmaker’s
 EMAIL:                                   “defeat devices” to evade federal and statewide emissions standards. He has
 dferri@dicellolevitt.com                 also represented inventors and companies in intellectual property disputes
                                          throughout the country, acknowledging the importance of a trade secrets to
 EDUCATION                                advancing a business’s interests and growing. See, e.g., Research Frontiers Inc.
 University of Illinois College of Law,   v. E Ink Corp., Case No. 13‐cv‐01231 (D. Del.) and Cascades Computer Innovation
 J.D., magna cum laude                    LLC v. RPX Corp., No. 12‐cv‐01143 (N.D. Cal.).

 New York University, B.A., cum laude     A thoughtful contributor to the bar’s ongoing discussion of important legal
                                          issues, Mr. Ferri frequently offers legal analysis to fellow practitioners seeking
                                          clarity on complex subjects. 2018 Survey of Federal Class Action Law: A Circuit‐
                                          by‐Circuit Analysis, American Bar Association (2018); Curing the Ascertainability
                                          Fallacy—the Ninth Circuit Strikes Back, American Association for Justice Class
                                          Action Litigation Newsletter (Winter 2017). Mr. Ferri is a volunteer with the
                                          Chicago Lawyers Committee for Human Rights.

                                          PRACTICE AREAS
                                          •    Class Actions
                                          •    Commercial Litigation
                                          •    Insurance Litigation
                                          •    Intellectual Property
                                          •    Public Client Litigation

                                          HONORS
                                          •    Super Lawyers, Rising Star (2016‐present)

                                          BAR ADMISSIONS
                                          Illinois




www.dicellolevitt.com                                                                                                      15
Case: 1:20-cv-00312-MWM Doc #: 31-1 Filed: 10/15/20 Page: 17 of 23 PAGEID #: 893



                                            Brittany has a broad range of experience litigating matter
                                            that concern public entities and complex commercial
                                            structures.

                                            Brittany Hartwig is an associate in DiCello Levitt’s Chicago office with
                                            experience litigating complex commercial cases and actions involving
                                            serious injuries. She represents individuals, businesses, and public entities
                                            in a wide range of disputes, protecting their interests in state and federal
                                            courts across the country.
 Brittany Hartwig
 Associate
                                            Prior to joining the firm, Brittany represented individuals, corporations,
                                            municipalities, and nonprofit organizations through all stages of litigation,
 EMAIL:
                                            including pretrial, trial, and post‐trial motions. After successfully
 bhartwig@dicellolevitt.com
                                            representing the defendant in a federal antitrust bench trial, she led the
                                            litigation strategy related to the appeal and authored the subsequent
 EDUCATION                                  appellee brief. She has acted as lead attorney in jury trials involving federal
 Loyola University Chicago School of Law,   civil rights claims and state personal injury claims, obtaining favorable
 J.D., Certificate in Advocacy              verdicts for her clients in each case.

 University of Arizona, B.A.                Outside of the office, Brittany focuses on giving back to the Chicago
                                            community and serves on the Executive Board of the Children’s Research
                                            Fund Junior Board in their philanthropic efforts to support the Anne &
                                            Robert H. Lurie Children’s Hospital of Chicago and the Stanley Manne
                                            Children’s Research Institute.

                                            PRACTICE AREAS
                                            •    Commercial Litigation
                                            •    Insurance Litigation
                                            •    Products Liability
                                            •    Public Client
                                            •    Whistleblower, Qui Tam, False Claims Act
                                            •    Serious Injury

                                            MEMBERSHIPS
                                            •    Executive Board Member of Children’s Research Fund Junior Board
                                            •    Women’s Bar Association of Illinois
                                            •    Chicago Bar Association
                                            •    Illinois Trial Lawyers Association

                                            BAR ADMISSIONS
                                            Illinois




www.dicellolevitt.com                                                                                                  16
Case: 1:20-cv-00312-MWM Doc #: 31-1 Filed: 10/15/20 Page: 18 of 23 PAGEID #: 894



                                       Additional Members of the Firm



                                       Greg is a well‐respected litigator, having represented both
                                       corporate clients and consumers in the largest cases in the
                                       country.

                                       Mr. Gutzler is an experienced trial lawyer with a track record of results in high‐
                                       stakes cases, handling all aspects of complex commercial litigation, including
                                       securities fraud, antitrust, Lanham Act, whistleblower, ERISA, RICO, patent
                                       infringement, breach of contract, unfair competition, and appraisal
                                       litigation. Greg has litigated extensively on both the plaintiff and defense side,
 Greg Gutzler                          working at his own boutique firm, as well as one of the nation’s most
 Partner                               prestigious plaintiffs’ firms, and before that, as a partner of an Am Law 100
                                       defense firm. Greg is a trusted advocate, chosen by clients when they need
 EDUCATION                             candid, creative, and aggressive approaches to create business solutions and
 University of Michigan Law School,    decisive litigation successes.
 J.D.
                                       Greg represents hedge funds, private equity funds, venture capitalists,
 University of California, Berkeley,   individuals, companies, and governmental entities in complex lawsuits in
 B.A.
                                       federal and state court, and arbitration, across the United States and
                                       internationally. Greg currently represents a series of hedge funds and private
                                       equity investors in multiple commercial arbitrations in the finance sectors,
                                       involving damages in the billions.

                                       Frank has almost three decades of litigation expertise,
                                       shepherding the largest single recovery the Department of
                                       Justice has ever obtained in a civil penalty action filed under
                                       FIRREA.

                                       Frank Amanat is a veteran litigator with over 29 years of experience in a broad
                                       range of complex legal matters, with particular expertise in areas of
                                       constitutional and administrative law, as well as class action litigation, complex
 Frank Amanat                          and mass torts, financial fraud, regulatory fraud, health care fraud,
 Partner                               pharmaceutical litigation, False Claims Act litigation, asset forfeiture, civil rights,
                                       environmental, labor and employment, bankruptcy, and immigration. He
 EDUCATION                             regularly addresses legal issues of considerable complexity and importance,
 Harvard Law School, J.D. cum laude    and litigate, or provide legal advice on, significant questions of constitutional,
                                       statutory, and common law. At DiCello Levitt Gutzler, he specializes in
 University of Pennsylvania, B.A.      representing victims of fraudulent and illegal conduct, as well as
 summa cum laude                       whistleblowers, governmental entities, and other plaintiffs, in a wide range of
                                       complex litigation, including class actions and multidistrict litigation, focusing
 Editor, The Harvard Law Review,       on financial and securities fraud, health care fraud, civil rights, mass torts, and
 Volumes 103‐04                        other commercial litigation.

                                       Prior to joining DiCello Levitt Gutzler, Frank spent 24 years at the Department
                                       of Justice, including more than two decades as an Assistant United States
                                       Attorney and then Senior Counsel at the U.S. Attorney's Office for the Eastern
                                       District of New York (Brooklyn), plus stints at the Office of Legal Policy and the
                                       Office of Immigration Litigation.




www.dicellolevitt.com                                                                                                     17
Case: 1:20-cv-00312-MWM Doc #: 31-1 Filed: 10/15/20 Page: 19 of 23 PAGEID #: 895



                                      A powerful storyteller and trial lawyer, Robert has earned multi‐
                                      million‐dollar recoveries for victims.

                                      Mr. DiCello has extensive experience advocating for clients in mass tort and
                                      class action litigation, in addition to maintaining a growing practice focused on
                                      curbing police misconduct, government abuse, and catastrophic injury. He
                                      represents victims of police abuse around the country, earning jury verdicts of
                                      $22 million in 2016, $8.7 million in 2017, and $50 million in 2019 (recently
                                      affirmed) for various cases involving police misconduct. A powerful storyteller
 Robert F. DiCello                    before juries, he also frequently represents clients before appellate courts.
 Partner
                                      Working in the largest prosecutor’s office in the country out of law school—the
                                      Cuyahoga County Prosecutor’s Office—Mr. DiCello rose to manage as many as
 EDUCATION                            eight prosecutors in four different courts. During that time, he tried more than
 Cleveland‐Marshall College of Law,   40 jury trials, involving major felonies from financial crimes to violent crimes to
 J.D.                                 drug offenses.
 Northwestern University, M.A.        He received a master’s degree in music from Northwestern University, and his
                                      law degree from Cleveland‐Marshall College of Law, where he served as Editor‐
 University of Dayton, B.A.
                                      in‐Chief of The Cleveland State Law Review. In 2014, he attended and
                                      completed the curriculum of the Trial Lawyer’s College.

                                      Dan has dedicated his career to protecting the
                                      environment and ensuring that people are afforded a safe
                                      and healthful place to work.

                                      Dan’s work includes the representation of governmental entities, individual
                                      consumers, and corporate clients—all with one primary goal in mind: ensuring
                                      the protection of human health and the environment. His stewardship
                                      ensures not only that polluters be held responsible for contamination and
                                      clean‐up, but that corporate entities understand their responsibilities under
 Daniel R. Flynn                      state and federal environmental laws. As a result of Dan’s advocacy in
                                      counseling clients on compliance, his corporate clients lead their respective
 Partner
                                      industries in environmental stewardship efforts under a number of rules and
                                      regulations including the Clean Water Act (CWA), the Clean Air Act (CAA), the
 EDUCATION
                                      Comprehensive Environmental Response, Compensation and Liability Act
 Indiana University Maurer School
                                      (CERCLA), the Emergency Planning and Community Right‐to‐Know Act
 of Law, J.D., cum laude
                                      (EPCRA), and the Resource Conservation and Recovery Act (RCRA). Most
 Illinois Wesleyan University, B.A.   recently, Dan joined a team of other DiCello Levitt attorneys and appointed
                                      Special Assistant Attorneys General to file lawsuits against polluters in the
                                      State of Michigan, seeking to hold them responsible for contaminating the
                                      environment with poly‐ and perfluoroalkyl chemicals, sometimes referred to
                                      as “forever chemicals.” Cases involving these chemicals will have wide‐
                                      reaching implications for state governments and their residents.

                                      In addition to his environmental work, Dan frequently counsels clients on
                                      developing and maintaining state‐of‐the‐art safety and health programs that
                                      ensure all employees enjoy safe and healthful workplaces, and works closely
                                      with both his clients and the Occupational Safety and Health Administration
                                      (OSHA) to enhance employee safety and health well beyond OSHA’s minimum
                                      requirements.




www.dicellolevitt.com                                                                                                18
Case: 1:20-cv-00312-MWM Doc #: 31-1 Filed: 10/15/20 Page: 20 of 23 PAGEID #: 896



                                          Chris uses a multidisciplinary approach to trial advocacy
                                          through the use of cognitive neuroscience.

                                          Mr. Stombaugh concentrates his practice in the areas of personal injury,
                                          wrongful death, medical negligence and product liability. He has been a
                                          consistent thought leader on applying cognitive neuroscience techniques to
                                          trial advocacy as a trial lawyer and as a frequent instructor to other trial
                                          lawyers trial lawyers for most of his 25‐year career.

                                          His expertise has led to several record setting jury verdicts, often seven and
 Chris Stombaugh                          eight figures. The Wisconsin native's professional passion is to empower
 Partner                                  deserving people to have their stories heard and cared about by juries in
                                          courtrooms across America.
 EDUCATION
 Drake University School of Law, J.D.,    A member of the Wisconsin Association for Justice since 1997, Mr.
 with honors                              Stombaugh served as the organization's President for the 2014 term. He is
                                          also a member of the Iowa Association for Justice as well as the American
 University of Wisconsin, B.A.            Association for Justice. He has been chosen as a Wisconsin Super Lawyer
                                          every year since 2010 and has a 10/10 Avvo Rating. He speaks regularly to
                                          state bar and trial lawyer associations nationwide on modern and effective
                                          trial advocacy.

                                          John has gained widespread recognition as an extraordinary
                                          attorney with particular success in nationwide consumer and
                                          antitrust class actions.

                                          John Tangren maintains a national practice in consumer class action litigation,
                                          with vast experience in the field of automotive defect litigation. Mr. Tangren—
                                          who has spent the last decade advocating for plaintiffs—is presently leading
                                          DiCello Levitt’s efforts in several nationwide class cases, including Sloan v. Gen.
                                          Motors LLC (N.D. Cal.) and In re Polaris Mktg., Sales Practices, and Prods. Liab.
 John E. Tangren                          Litig. (D. Minn.).
 Partner
                                          Mr. Tangren has also successfully represented consumer plaintiffs on the
 EDUCATION                                appellate level. He played a significant role in the briefing for two impactful
 University of Chicago Law School, J.D.   Seventh Circuit decisions in the class action field: Messner v. Northshore
                                          University HealthSystem, 669 F.3d 802 (7th Cir. 2012), which reversed the
 University of Chicago, B.A.              district court’s denial of class certification and has been cited in over 400 cases
                                          since then for its guidance regarding class certification; and In re Text
                                          Messaging Antitrust Litigation, 630 F.3d 622 (7th Cir. 2010), which was decided
                                          on the briefs in an opinion written by Judge Posner. In both cases, Mr. Tangren
                                          crafted successful narratives regarding highly technical facts (in the health care
                                          and cellular services contexts) and applied them to complex areas of law (the
                                          sufficiency of complaint allegations and class certification showings) in such a
                                          way as to demonstrate to the appeals court why the consumer plaintiffs should
                                          carry the day.




www.dicellolevitt.com                                                                                                    19
Case: 1:20-cv-00312-MWM Doc #: 31-1 Filed: 10/15/20 Page: 21 of 23 PAGEID #: 897



                                       Mark is an emerging leader in national mass tort and
                                       technology litigation.

                                       Mark M. Abramowitz has established a national profile in class action and
                                       mass tort litigation, having represented plaintiffs in actions involving
                                       automotive and Internet technology issues. He has been selected to serve on
                                       national discovery review teams and participated in national mediations,
                                       resolving hundreds of cases and distributing millions of dollars to clients
                                       injured by corporations. See In re Imprelis Herbicide, Sales Practice and
 Mark M. Abramowitz                    Products Liability Litig. (E.D. Pa.).
 Associate
                                       Outside of his own cases, Mr. Abramowitz actively investigates ways to
                                       integrate technology into the practice of law. Regularly consulted on cloud‐
 EDUCATION
                                       based systems, discovery technology, the Internet of Things, and litigation
 The University of Toledo College of
                                       concerning the storage and security of data, Mr. Abramowitz is developing a
 Law, J.D.
                                       reputation as an authority on computing issues. See Electronics in the
                                       Courtroom, 29th Annual accredited CLE (2016); How to manage a mass tort
 University of Guelph, B.A.
                                       inventory, OAJ Annual Convention (2015); Professional Conduct – efiling, 27th
                                       Annual CLE Update (2014); Marketing & Electronic Communications, 26th
                                       Annual Accredited CLE (2013).




                                       Justin fights for individuals who have suffered harm from
                                       negligence, defective products, and civil rights abuses.

                                       Mr. Hawal brings a passion for justice to his work on behalf of victims of
                                       corporate and government wrongdoing. His work has spanned personal injury,
                                       product liability, and civil rights litigation. He has particular experience in cases
                                       involving defendants in the pharmaceutical and automotive industries.

                                       During law school, Justin was selected to join The Cleveland State Law Review
                                       and published a scholarly article on independent tort actions for spoliation of
 Justin J. Hawal
                                       evidence under Ohio law. He was also an active member of the civil litigation
 Associate
                                       clinic, through which he represented an asylum‐seeking immigrant from
                                       Honduras, among other clients.
 EDUCATION
 Cleveland‐Marshall School of Law,
 J.D., cum laude

 St. Louis University, B.A.




www.dicellolevitt.com                                                                                                   20
Case: 1:20-cv-00312-MWM Doc #: 31-1 Filed: 10/15/20 Page: 22 of 23 PAGEID #: 898



                                           With experience representing both plaintiffs and defendants,
                                           Mary’s trial skills rival those of senior litigators.

                                           Mary is an experienced litigator in mass tort and complex litigation, having
                                           represented clients in a wide range of matters, including serious personal
                                           injury, products liability, and environmental litigation. Prior to joining DiCello
                                           Levitt, Mary began her legal career practicing insurance defense in Virginia,
                                           thereafter litigating mass toxic tort claims pending in Chicago and the greater
                                           Midwest.
 Mary McKenna
 Associate                                 Mary’s passion for justice extends beyond the courtroom. She is a member of
                                           the Shriver Center on Poverty Law’s Professionals’ Council, which assists the
 EDUCATION                                 Shriver Center’s fight for economic and racial justice through fundraising efforts
 University of Mississippi School of       and advocacy. In law school, Mary was selected to participate in the Lott
 Law, J.D., cum laude                      Leadership Graduate Exchange Program with Nelson Mandela University in
                                           South Africa, where she studied societal and racial reconciliation in Mississippi
 University of Illinois, B.A., cum laude   and South Africa on local and national levels. She was also an elected student
                                           senator and an executive board member of the Mississippi Law Journal.


                                           Adam Prom employs his skills as a young trial attorney to
                                           achieve favorable results for his clients.

                                           Beyond his frequent trial work in the Circuit Court of Cook County, Law Division,
                                           Adam Prom’s practice is focused on representing plaintiffs in complex litigation
                                           in federal courts across the United States.

                                           He has been deeply involved in nationwide class actions regarding the use of
                                           sophisticated damages modeling in consumer product and vehicle defect
 Adam Prom                                 lawsuits, where he played a key role in motion practice regarding plaintiffs’
 Associate                                 expert witnesses, class certification, and summary judgment. See, e.g., Elward,
                                           et al. v. Electrolux Home Products, Inc. (N.D. Ill.); Ryseweyk, et al. v. Sears
 EDUCATION                                 Holdings Corp., et al. (N.D. Ill.); and Catalano, et al. v. BMW of North America,
 The University of Texas Law School,       et al. (S.D.N.Y.) (resulted in nationwide settlement). He also represented
 J.D.                                      plaintiffs in an ERISA class action concerning misclassification of insurance
                                           agents. Jammal, et al. v. American Family Ins. Group, et al. (N.D. Ohio).
 Marquette University, B.A
                                           Mr. Prom has demonstrated a commitment to serving underrepresented
                                           communities, volunteering as a mentor for high school students at the Legal
                                           Prep Charter Academy, a free, open‐enrollment public high school in the West
                                           Garfield Park neighborhood of Chicago.

                                           Prior to joining DiCello Levitt, Mr. Prom served as a judicial extern to a federal
                                           judge in the Northern District of Illinois and a federal magistrate judge in the
                                           Eastern District of Wisconsin.




www.dicellolevitt.com                                                                                                     21
Case: 1:20-cv-00312-MWM Doc #: 31-1 Filed: 10/15/20 Page: 23 of 23 PAGEID #: 899



                                      Robert has been one of the leading personal injury and class
                                      action attorneys in the state of Ohio for the last four decades.

                                      A co‐founder of one of DiCello Levitt’s predecessor firms, Mr. DiCello has
                                      amassed more than 45 years of professional experience and an extensive list of
                                      seven‐ and eight‐figure recoveries for victims of injustice. He has deep
                                      experience in a wide range of class actions, personal injury cases, complex mass
                                      torts, and probate matters. Over his long and successful career, he has won
                                      multiple appeals before the Ohio Supreme Court.
 Robert J. DiCello
 Of Counsel                           Robert put himself through Cleveland‐Marshall College of Law while working as
                                      a safety director at U.S. Steel Corp. While in law school, he was selected to join
                                      The Cleveland‐Marshall Law Review. He began his legal career as an assistant
 EDUCATION
                                      prosecutor in the Lake County Prosecutor’s Office and later become President
 Cleveland‐Marshall College of Law,
                                      of the Lake County Bar Association. He formed his own firm in 1978, managing
 J.D.
                                      it with great success over nearly 40 years until its members founded DiCello
 John Carroll University, B.A., cum
                                      Levitt.
 laude




www.dicellolevitt.com                                                                                               22
